—Judgment, Supreme Court, New York County (Stuart Cohen, J.), entered January 16, 1997, awarding plaintiff damages against defendant-appellant, and bringing up for review an order (denominated an order and judgment), same court and Justice, entered November 21, 1996, which granted plaintiff’s motion to enforce a stipulation of settlement, unanimously affirmed, without costs. Appeal from the aforesaid order unanimously dismissed, without costs, as subsumed within the appeal from the aforesaid judgment. Order, same court and Justice, entered December 30, 1996, which, insofar as appealed from as limited by defendant-appellant’s brief, denied its motion to vacate a subpoena duces tecum and restraining notices served on its bank, unanimously affirmed, without costs.
It is the stipulation of settlement between the parties, not the promissory note by the defendant corporation executed pursuant to the terms of that stipulation, that governs the parties’ obligations here. Therefore, UCC 3-116 (b), relied upon by defendant, is inapplicable. The language of the stipulation concerning service of a notice to cure is also inapplicable to these circumstances.
*10We have considered defendant’s remaining arguments and find them to be without merit. Concur — Ellerin, J. P., Wallach, Rubin, Andrias and Saxe, JJ.